Citation Nr: 0739907	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-11 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1967 to 
November 1969.  The veteran's awards and decorations include 
a Purple Heart Medal and Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In the July 2003 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating, 
effective November 25, 2002.  The veteran disagreed with the 
assigned rating and submitted a notice of disagreement in 
July 2004.  In March 2005, the RO increased the rating from 
10 percent to 30 percent, effective November 25, 2002.  A 
statement of the case was issued to the veteran, and he 
perfected the appeal.  In June 2005, the RO increased the 
rating to 50 percent, effective November 25, 2002.  The 
veteran responded that his PTSD warrants a 70 percent rating.  
The issue on appeal is as stated on the title page.

The Board notes that a hearing was held before the Decision 
Review Officer at the agency of original jurisdiction (AOJ) 
in January 2005.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been received.  

2.  The veteran's PTSD does not result in symptoms most 
nearly approximating that of occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood due to 
symptoms such as impaired impulse control, suicidal 
ideations, and the inability to establish and maintain 
effective relationships.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

As noted above, the veteran's appeal stems from the RO's 
initial rating determination.  Because the veteran appealed 
the RO's determination at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's PTSD is currently rated as 50 percent 
disabling.  Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 
50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting  to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7. 

It is important to point out that the symptoms recited in the 
criteria in the rating schedule are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Id. at 443.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 51 
to 60 is defined as moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers).  A 
score of 61 to 70 indicates some mild symptoms (e.g. 
depressed mood an mild insomnia or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
A score of 71 to 80 indicates that if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors (e.g. difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g. temporarily falling 
behind in schoolwork).  See Carpenter v. Brown, 8 Vet. App. 
240, 242- 244 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support the grant of a 
70 percent rating for PTSD.  Since service connection has 
been in effect the veteran's PTSD has adequately been rated 
at 50 percent.  The probative and persuasive evidence fails 
to show that the veteran's PTSD is productive of occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; and the inability to establish and maintain 
effective relationships.

At the outset, the Board notes that it is cognizant of the 
veteran's honorable service.  A review of the record shows 
that he had active service from February 1967 to November 
1969 in the United States Army, to include twelve months in 
Vietnam.  While serving in Vietnam, he worked with 
Montagnards, and, as a member of the U.S. Army's special 
forces, performed a number of operations in the jungles of 
Vietnam.  The veteran was regularly involved in firefights, 
which lasted from a few hours to twenty-five days.  
Additionally, during service, he was wounded by a piece of 
shrapnel in his back.  This shrapnel entered his abdomen, 
breaking ribs and collapsing a lung.  After being 
hospitalized for over a month, the veteran received a Purple 
Heart as a result of his combat exposure.

After service, the record shows that the veteran attended 
college and law school and was admitted to the California 
State Bar in December 1974.  He served in various legal and 
nonlegal capacities until 1996.  The veteran is now retired, 
but he maintains that he no longer works because of stress 
related symptoms.  

The record also shows that the veteran is divorced.  The 
veteran explained that his wife divorced him because he slept 
with a gun under his pillow and woke up screaming in the 
middle of the night.  

In spite of the foregoing, the probative and persuasive 
evidence fails to show that the veteran's overall disability 
picture meets the requirements for a 70 percent rating.  
Indeed, the veteran has received treatment from VA for PTSD 
from April 2003 onward.  On hospital admission in 2003, the 
veteran stated that his main concern was rage.  His symptoms 
included experiencing frequent nightmares, flashbacks, 
claustrophobia, explosive anger, and hypervigilance.  He 
stated that he was mildly paranoid and very jumpy.  He was 
also easily provoked by very minor irritations and could 
become sullen, loud, intimidating/critical and revengeful.  
There was no violence, although he reportedly kept loaded 
weapons available.  The Board also notes that PTSD with a GAF 
scale score of 45 was noted.  On mental status examination, 
however, the objective findings were inconsistent with the 
veteran's subjective complaints and GAF scale score.  In 
fact, it was noted that the veteran was adequately dressed 
and groomed.  He was cooperative and oriented in all spheres.  
The veteran was described as intact, highly educated, well 
read and articulate.  His memory and recall were good.  His 
mood was euthymic, and his affect was appropriate, although 
he became quite tearful when talking about Vietnam.  No 
suicidal or homicidal ideation was present.  His speech was 
normal, thinking process coherent, and no evidence of 
psychosis was noted.  As such, the Board finds that the 
reported GAF score of 45 was not supported by the objective 
evidence of record.  

In this regard, the Board also notes that the veteran 
underwent a VA examination in May 2003.  The examination was 
performed by L.B., M.D., who also reviewed the veteran's 
claims file and VA record.  At that time, the veteran's 
problem with "rage" was noted as it recently led to some 
problems with his friends.  Nonetheless, mental status 
examination at this time was essentially normal.  Examination 
revealed that the veteran was cooperative and pleasant.  He 
was casually dressed and adequately groomed.  The veteran 
demonstrated no pressure, slurring of speech or signs of 
intoxication.  No delusional, suicidal, or homicidal ideation 
was present, and the veteran also denied hallucinations.  The 
veteran's eye contact and hygiene were good.  There was no 
memory loss or impairment, or obsessive or ritualistic 
behavior.  In addition, the veteran's rate and flow of speech 
were normal, and he did not appear particularly depressed or 
anxious.  After examination, the examiner assigned a GAF 
score of 80.  The examiner explained that the veteran had "a 
reasonably productive lifestyle."  He had some difficulties 
recently with regards to interpersonal relationships, but not 
a long standing pattern of psychosocial dysfunction or 
occupational dysfunction.  The examiner added that the 
veteran had social activities, traveled, and had three to 
four close friends.  The veteran had been active and 
productive, and at this point he was retired.  Based on the 
foregoing, the criteria for the assignment of a 70 percent 
rating are not met.

At this point, the Board acknowledges the positive evidence 
of record.  The Board has reviewed the veteran's two lay 
statements, and a letter submitted by M.G., a registered 
nurse, and W.G., a VA staff psychiatrist, who treated the 
veteran for his PTSD.  In essence, these individuals 
explained that although the veteran was able to present a 
picture of success, accomplishment and adjustment, the 
picture does not go far beneath the surface.  The veteran was 
unable to work because he could not get along with others, 
could not stand to be told what to do, had impaired 
concentration and focus, and had explosive rages, which 
resulted in his feeling guilty after the fact and contributed 
to his frequently depressed mood.  

Specifically, in September 2004, M.G. and W.G. wrote although 
the veteran was highly educated with a series of professional 
accomplishments, a closer look at his psychological 
functioning over many years reveals a history consistent with 
that of other combat veterans with PTSD.  In that, the 
veteran was able to present a picture of success, 
accomplishment and adjustment, which does not go far beneath 
the surface.  He was unable to work because he could not get 
along with others, could not stand to be told what to do and 
had impaired concentration and focus.  The veteran's 
explosive rage resulted in his feeling guilty after the fact 
and contributed to his frequently depressed mood.  The 
diagnosis was PTSD with a GAF scale score of 48.

In April 2005, M.G., reiterated that the veteran could mask 
his disability fairly well since he was highly educated, 
quite articulate and had a history of past professional 
success.  However, in the time that she had worked with him, 
she observed that he was not able to sustain this façade for 
any extended period of time.  He was withdrawn, apathetic, 
avoidant, and harshly critical of his ability to function.  
Medication helped with irritability and prevented him from 
blowing up.  The veteran's isolation also protected him from 
anger episodes.

In an affidavit dated in June 2005, R.A.B. described the 
veteran's behavior.  R.A.B. noted the veteran's need to be 
placed against a wall in restaurants and his short temper.  
R.A.B. stated that he encouraged the veteran to seek 
treatment for his psychological problems.  

In a December 2005 statement submitted on the veteran's 
behalf, K.S. corroborated that the veteran refused to be 
seated in a restaurant unless placed against a wall, so that 
he is afforded a full view of the room.  The veteran will not 
enter movie theatres because of the darkness.  The author 
confirms that the veteran is prone to abusive behavior and 
has panic attacks.  In one instance, K.S. described an 
incident where she trimmed leaves on a dead plant on the 
veteran's property, but failed to obtain permission first.  
This resulted in a "full, screaming rage" by the veteran.  
According to K.S., another individual is no longer friends 
with the veteran because of his frequent bouts of anger.  
K.S. states that the veteran is also prone to road rage.  The 
veteran sees his family on holidays, but will only see them 
at a home, and not in a public location.  K.S. also notes the 
veteran's difficulty in obtaining employment.  

VA outpatient treatment reports dated from 2003 through 2005 
show that the veteran participated in group counseling 
session.  Overall, the reports note that he tended to be a 
loner and that he had problems with anger, anxiety, insomnia, 
nightmares and rage.  The reports also note that the 
veteran's medication included Prozac.  

A December 2005 printout report indicates that the veteran 
did not apply for social security disability benefits.  

As previously noted, the Board is cognizant of the veteran's 
lay statements and medical statements and notations from his 
VA nurse and psychiatrist.  The Board also notes that the lay 
observers are competent to state that the veteran is 
continually depressed, that he is a loner, and that he 
experiences periods of rage.  The Board also acknowledges 
that as stated in the aforementioned evidence, the veteran's 
PTSD affected his employment.  Nonetheless, even when all of 
the symptoms set forth above as well as the positive evidence 
of record are considered, the criteria for a 70 percent 
rating still are not met.  The veteran has rage attacks, 
difficulty with socializing with others, and his PTSD 
interfered with his employment.  But, the evidence of record 
does not demonstrate that the veteran has any deficiencies in 
his judgment or thinking.  Nor does it demonstrate any 
suicidal ideation; obsessional rituals which interfere with 
routine activities; illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; or the inability to establish and maintain effective 
relationships.  Since service connection has been in effect, 
the veteran has denied suicidal or homicidal ideation and any 
obsessional rituals which interfere with routine activities.  
His speech has remained normal, his thought processes 
coherent, his appearance and hygiene have remained good, and 
his judgment and insight have remained intact. 

The veteran's May 2005 confirms the aforementioned.  The 
second VA examination was again performed by L.B., M.D., who 
again reviewed the veteran's claims file and medical history.  
Mental status examination at that time revealed that the 
veteran was casually dressed and groomed.  He was polite, he 
had no impairment of his thought process or communication, 
and he had no delusions or hallucinations.  His eye contact 
was good and he was not presently suicidal or homicidal.  His 
hygiene was adequate and he was oriented.  There was no 
memory loss or impairment, or obsessive or ritualistic 
behavior.  Rate and flow of speech was normal.  There were no 
panic symptoms.  The veteran had some daily problems with 
depression and anxiety.  The examiner did not see any 
impairment of impulse control.  The veteran's sleeping was 
excessive at up to 14 hours per day, but it reportedly did 
not interfere with his daily activities.  The examiner 
diagnosed PTSD and assigned a GAF score of 59.  The examiner 
explained that the veteran had rage attacks one to two times 
per week and was bothered daily by anxiety and anger.  The 
current events in Iraq had worsened the veteran's symptoms.  
The veteran was also socially isolated.  The examiner 
described the veteran's symptoms as being moderately severe.  

It is noted that it is the Board's responsibility to weigh 
the credibility and probative value of all of the evidence 
and, in so doing, the Board may accept one medical opinion 
and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-
11 (1999).  It is also the responsibility of the Board to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state reasons or 
bases for favoring one opinion over another. The probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part:

"The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches . . . As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the adjudicators; . . ."  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

As set forth above, the Board is cognizant of the positive 
evidence of record.  The Board has reviewed and discussed the 
veteran's two lay statements, and a letter submitted by M.G. 
and W.G.  These individuals essentially explained that 
although the veteran is able to present a picture of success, 
accomplishment and adjustment, this picture does not go far 
beneath the surface.  The veteran was unable to work because 
he could not get along with others, could not stand to be 
told what to do, had impaired concentration and focus, and 
had explosive rages, which resulted in his feeling guilty 
after the fact and contributed to his frequently depressed 
mood.  

The Board is also cognizant of the negative evidence of 
record, the VA examination reports prepared in May 2003 and 
May 2005.  The reports record essentially normal findings on 
VA mental status examinations and report GAF scale scores of 
80 and 59 respectively.  The Board finds that these opinions 
are probative and adequate, and were performed by a competent 
individual.  It is noted that each examination report records 
the veteran's PTSD symptoms and objective findings.  Each 
examination report was completed based upon a review of the 
veteran's claims file as well. 

More importantly, even when considering the positive evidence 
of record, the Board finds that the criteria for a 70 percent 
rating still are not met.  As noted above, even though a GAF 
scale score of 45 was noted in April 2003, the veteran's 
objective findings and even subjective complaints contradict 
the assigned scored.  Mental status examination at that time 
was essentially normal.  Moreover, on VA examination in May 
2003, mental status examination revealed an essentially 
identical picture as that recorded in April and the assigned 
GAF scale score was 80.  

Further, although in September 2004 and May 2005, M.G. and 
W.G., wrote the that the veteran's symptoms had increased in 
severity and the veteran submitted June and December 2005 lay 
statements to substantiate those assertions, the veteran's 
PTSD symptoms still do not more nearly approximate the 
criteria for a 70 percent rating.  The only symptoms present 
are impaired impulse control at times, depression, and 
difficulty in employment and social settings.  In this 
regard, the Board points out that the veteran retired in 1996 
and he did not apply for Social Security benefits based on 
this PTSD.  It is also noted that the veteran continues to 
meet with a small group of friends for lunch and exercises at 
a fitness center.  He also participates in group therapy.  
The veteran has some ability to maintain and establish 
effective relationships.

The Board recognizes that the veteran's PTSD does result in a 
few symptoms consistent with the criteria for a disability 
rating of 70 percent.  His disability picture overall 
however, as described in the VA examinations and in the 
absence of symptoms consistent with the 70 percent rating in 
the VA outpatient treatment reports and supporting 
statements, more nearly approximates the symptoms 
contemplated by the 50 percent rating.  See 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 9411.  

As discussed above, a "staged" rating may be appropriate in 
certain circumstances.  See Fenderson, 12 Vet. App. at 126-
27.  The Board, however, finds that a staged rating is not 
appropriate in the instant case.  By history and currently, 
the veteran's disability picture has been and remains 
consistent with the currently assigned 50 percent rating.  
The Board has considered the benefit of the doubt doctrine; 
however, as discussed above, the Board finds that a 
preponderance of the evidence is against the veteran's claim.  
Accordingly, the appeal is denied.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in January 2003, prior to the initial 
adjudication of the claim in July 2003.  The veteran's claim 
has been readjudicated multiple times, in March 2005 and June 
2005.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The 
January 2003 VCAA letter notified the veteran that VA would 
try to assist him in obtaining medical records, employment 
records, or records from federal agencies.  The letter 
informed the veteran that it was "[his] responsibility to 
support his claim with appropriate evidence."  At the 
hearing before the Decision Review Officer in January 2005, 
the veteran was asked if there was "anything else [he would] 
like to add for the record today on [his] behalf."  The 
Board finds that VA has substantially satisfied the four 
elements of Pelegrini, supra.

To whatever extent the recent decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because the 
veteran has demonstrated actual knowledge of the applicable 
Federal Regulation governing the disability rating and 
because the effective date assigned is the earliest possible, 
given the date of the veteran's claim.  

Specifically, in his VA Form 9 filed in April 2005 and a 
Statement in Support of Claim filed in June 2005, the veteran 
cited the specific section of the applicable Code of Federal 
Regulation and also cited the specific diagnostic code.  The 
Board therefore finds that the veteran has demonstrated 
actual knowledge of the information needed to substantiate a 
disability rating.

With regard to the effective date, the Board finds no 
prejudice to the veteran in proceeding with a decision.  As 
noted above, a preponderance of the evidence weighs against 
the claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records and VA treatment records.  

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The veteran was provided with an examination regarding his 
claim in May 2003 and May 2005.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006)




ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


